UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DlVISION

UNITED STATES OF AMERICA
v. Case No. 8: lS-cr-l 73~T-l 7AAS
JUAN LUIS LOPEZ

FINAL ORDER OF FORFEITURE

The United States moves, pursuant to 2l U.S.C. § 853(n)(7) and Rule

32.2(c)(2) of the Federal Rules of Criminal Procedure, for a Final Ord_er of

Forfeiture for the following assets:

a. A Smith & Wesson M&P, .40 caliber pistol, serial number:
HPX9060;

b. A Ruger P90, .45 caliber pistol, serial number: 661-99270;

c. A Hawl< Industries lnc. H&R Pardner Pump l2 gauge
shotgun, serial number: N2534157; and

d. lO rounds of assorted caliber ammunition
On December 3, 2018, the Court entered a Preliminary Order of
Forfeiture for the firearms and ammunition described above, pursuant to lS
U.S.C. § 924(d)(l) and 28 U.S.C. § 246l(c). Doc. 34.
The Court finds that in accordance With 21 U.S.C. § 85 3(n) and Rule
32.2(b)(6)(C), the United States published notice of the forfeiture and of its

intent to dispose of the firearms and ammunition on the official government

Website, Www.forfeiture.gov, from December 4, 2018 through January 2,
2019. Doc. 37. The publication gave notice to all third parties With a legal
interest in the firearms and ammunition to file vvith the Office of the Clerk,
United States District Court, Middle District of Florida, Sam Gibbons Federal
Courthouse, an Floor, 801 North Florida Avenue, Tampa, Florida 33602, a
petition to adjudicate their interests Within 60 days of the first date of 7
publication ()ther than the defendant, Whose interest Was previously
forfeited to the United States, and Cuong Cheim (Who did not file a claim), no
one filed a petition or claimed an interest in the firearms and ammunition, and
the time for filing such petition has expired

Accordingly, it is hereby:

ORDERED, ADJUDGED, and DECREED that for good cause
shoWn, the United States’ motion is GRANTED.

lt is FURTHER ORDERED that pursuant to 21 U.S.C. § 853(n)(7) and
Federal Rule of Criminal Procedure 32.2(c)(2), all right, title and interest in
the firearms and ammunition identified above are CONDEMNED and
FORFEITED to the United States for disposition according to laW.

Clear title to the firearms and ammunition is now vested in the United

States of America.

5546€ /‘/1) ?= /:rd er ~ /734~7:.,11 allis
DONE and ORDERED iii Tampa, Florida, thiS zday of

@B~£" . § § ,2019.

 

  

f :KD l ' / w ’///,_.__-
"17,/!5;' /' vw,4{/

l:~'/;_"/).’//-/<’~€#ZI¢€/ /,// _r

\` '

 

  

    

(,~ ,~1` . ~
'
_ ELIZABE'!H A. KOVACHEVICH
C()pl€$ t(); UNI'I`ED STATES DlSTRlCFJUDGE

All Parties/Counsel of Record

